Exhibit 99.1 CANETIC RESOURCES TRUST FORM 51-102 F4 BUSINESS ACQUISITION REPORT Item 1Identity of Reporting Issuer 1.1Name and Address of Reporting Issuer Canetic Resources Trust (the "Trust") 1900, 255 - 5th Avenue S.W. Calgary AlbertaT2P 3G6 1.2Executive Officer The name of the executive officer of Canetic Resources Inc. ("Canetic"), administrator of the Trust, who is knowledgeable about the significant acquisition and this Report is David J. Broshko, Vice President, Finance and Chief Financial Officer and his business telephone number is (403) 539-6300. Item 2Details of Acquisition 2.1Nature of Assets Acquired On August 31, 2006 the Trust acquired certain natural gas and oil interests (the "Hoadley and B.C. Assets") from a private company for an aggregate purchase price of approximately $930 million (the "Acquisition"). A more detailed description of the nature of the Hoadley and B.C. Assets acquired by the Trust is contained under the headings "Recent Developments" and "Information Concerning the Hoadley and B.C. Assets" beginning at page 12 of the Trust's short form prospectus dated August 15, 2006 (the "Prospectus"), which sections of the Prospectus incorporated by reference in this Report. 2.2Date of Acquisition The Acquisition had an effective date of June 1, 2006. 2.3Consideration The total consideration for the Acquisition was $930 million in cash.The Trust financed the Acquisition with the net proceeds from a $690 million bought deal financing with a syndicate of underwriters completed on August 24, 2006 (the "Bought Deal Financing") and available credit facilities.The Bought Deal Financing consisted of an offering of a total of 20,769,000 subscription receipts ("Subscription Receipts") issued at a price of $22.15 per Subscription Receipt for gross proceeds of $460,033,350 and $230 million principal amount of 6.5% convertible extendible unsecured subordinated debentures (the "Debentures").With the closing of the Acquisition, holders of Subscription Receipts received one trust unit of the Trust ("Trust Unit") for each Subscription Receipt held, effective as of 5:00 p.m. on August 31, 2006.The Debentures consisted of 230,000 Debentures at a price of $1,000 per Debenture.Each Debenture has a maturity date of December 31, 2011 and bears interest from the date of issue at 6.5% per annum, payable semi-annually in arrears on June30 and December31 in each year commencing December31, 2006. A more detailed description of the Bought Deal Financing is contained under the heading "Details of the Offerings" beginning on page 29 of the Prospectus, which is incorporated by reference in this Report. 2.4Effect on Financial Position The Hoadley and B.C. Assets are complementary and strategic to the Trust's current operating districts in central Alberta and northeast British Columbia.The Trust operates approximately 80% of the production from the Hoadley and B.C. Assets.The Hoadley and B.C. Assets are weighted towards natural gas, with approximately 88% of current production attributable to this product.On a reserves basis, the Hoadley and B.C. Assets are weighted approximately 2% to light and medium crude oil and approximately 98% to natural gas and NGL.Production from the Hoadley and B.C. Assets as at June 30, 2006 was approximately 13,500barrels of oil equivalent per day ("boe/d") consisting of 70.0 million cubic feet per day ("mmcf/d") of natural gas and 1,600 barrels per day ("bbl/d") of crude oil and NGL. The oil and natural gas reserves attributable to the Hoadley and B.C. Assets were assigned 32.8 million barrels of oil equivalent ("mmboe") of proved reserves and 53.2 mmboe of proved plus probable reserves in the report of AJM Petroleum Consultants, independent petroleum consultants of Calgary, Alberta, evaluating as of April 1, 2006, the crude oil, natural gas and NGL reserves attributable to the Hoadley and B.C. Assets (the "AJM Report"), consisting of 210.7 million cubic feet ("mmcf") of natural gas, 0.8 million barrels ("mmbbl") of crude oil and 5.7 million barrels of NGL.Canetic has reviewed the estimates provided in the AJM Report and has developed its own internal estimate of reserves attributable to the Hoadley and B.C. Assets.This internally generated estimate was used by Canetic as the basis for its assessment of and decision to undertake the Acquisition.Canetic estimates the proved producing reserves of the Hoadley and B.C. Assets at 21.2mmboe (23% lower than in the AJM Report), the proved reserves at 25.6 mmboe (22% lower than the AJM Report) and the proved plus probable reserves at 40.1 mmboe (25% lower than the AJM Report). A more detailed description of the effect of the Acquisition on the operations of the Trust can be found in the unaudited pro forma consolidated balance sheet of the Trust as at June 30, 2006 and the unaudited pro forma consolidated statements of earnings for the six months ended June 30, 2006 and for the year ended December 31, 2005 which statements are attached to the Prospectus, which is incorporated by reference herein. 2.5Prior Valuations None. 2.6Parties to Transaction Not applicable. 2.7Date of Report November 8, 2006. Item 3Financial Statements The unaudited pro forma consolidated balance sheet of the Trust as at June 30, 2006 and the unaudited pro forma consolidated statements of earnings for the six months ended June 30, 2006 and for the year ended December 31, 2005 are attached as Schedule A to this Report. 2 The unaudited pro forma consolidated statement of operations of StarPoint Energy Trust for the year ended December 31, 2005 is attached as Schedule B to this Report. The audited schedule of revenues and expenses for the years ended December 31, 2005 and 2004 for the Hoadley Assets is attached as Schedule C to this Report. The audited schedule of revenue and expenses for the years ended December 31, 2005 and 2004 for the B.C. South Assets is attached as Schedule D to this Report. The audited schedule of revenues and expenses for the years ended December 31, 2005 and 2004 for the B.C. North Assets is attached as Schedule E to this Report. 3 SCHEDULE A CANETIC RESOURCES TRUST PRO FORMA FINANCIAL STATEMENTS COMPILATION REPORT ON PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS To the Directors of Canetic Resources Inc, administrator of Canetic Resource Trust: We have read the accompanying unaudited pro forma consolidated balance sheet of Canetic Resources Trust ("Canetic") as at June 30, 2006 and the unaudited pro forma consolidated statements of earnings for the six months ended June 30, 2006 and for the year ended December 31, 2005 (collectively, the "Pro Forma Statements"), and have performed the following procedures. 1. Compared the figures in the columns captioned "Consolidated Canetic" to the unaudited consolidated financial statements of Canetic as at June 30, 2006 and for the six month period then ended, and found them to be in agreement. 2. Compared the figures in the column captioned "Consolidated Acclaim" to the audited consolidated statement of earnings of Acclaim Energy Trust for the year ended December31, 2005 and found them to be in agreement. 3. Compared the figures in the columns captioned "Pro Forma Consolidated StarPoint" to the unaudited pro forma consolidated statement of operations of StarPoint Energy Trust for the year ended December 31, 2005, and found them to be in agreement. 4. Compared the figures in the column captioned "Hoadley", "BC South" and "BC North" in the unaudited pro forma consolidated statements of earnings to the unaudited schedules of revenue and expenses of each of the Hoadley, BC South and BC North assets for the six months ended June 30, 2006 and the audited schedules of revenue and expenses of each of the Hoadley, BC South and BC North assets for the year ended December 31, 2005 and found them to be in agreement. 5. Made enquiries of certain officials of Canetic who have responsibility for financial and accounting matters about: (a) the basis for determination of the pro forma adjustments; and (b) whether the Pro Forma Statements comply as to form in all material respects with the regulatory requirements of the various Securities Commissions and similar regulatory authorities in Canada. The officials: (c) described to us the basis for determination of the pro forma adjustments; and (d) stated that the Pro Forma Statements comply as to form in all material respects with the regulatory requirements of the various Securities Commissions and similar regulatory authorities in Canada. 6. Read the notes to the Pro Forma Statements, and found them to be consistent with the basis described to us for determination of the pro forma adjustments. 7. Recalculated the application of the pro forma adjustments to the amounts in the column captioned "Consolidated Canetic" as at June 30, 2006 and found the amounts in the column captioned "Pro Forma Canetic" to be arithmetically correct. 8. Recalculated the application of the pro forma adjustments to the aggregate of the amounts in the columns captioned "Consolidated Canetic", "Hoadley", "BC South" and "BC North" for the six months ended June 30, 2006 and found the amounts in the column captioned "Pro Forma Canetic" to be arithmetically correct. 9. Recalculated the application of the pro forma adjustments to the aggregate of the amounts in the columns captioned "Consolidated Acclaim", "Pro Forma Consolidated StarPoint" and "Hoadley", "BC South" and "BC North" for the year ended December 31, 2005 and found the amounts in the column captioned "Pro Forma Canetic" to be arithmetically correct. A pro forma financial statement is based on management assumptions and adjustments which are inherently subjective. The foregoing procedures are substantially less than either an audit or a review, the objective of which is the expression of assurance with respect to management's assumptions, the pro forma adjustments, and the application of the adjustments to the historical financial information. Accordingly, we express no such assurance. The foregoing procedures would not necessarily reveal matters of significance to the Pro Forma Statements, and we therefore make no representation about the sufficiency of the procedures for the purposes of a reader of such statements. Calgary, Alberta (signed) "Deloitte & Touche LLP" August 15, 2006 Chartered Accountants 4 CANETIC RESOURCES TRUST PRO FORMA CONSOLIDATED BALANCE SHEET As at June 30, 2006 (Unaudited) (Expressed in Thousands of Dollars) Consolidated Canetic Pro Forma Adjustments Notes Pro Forma Canetic ASSETS CURRENT Accounts receivable 229,834 - 229,834 Prepaid expenses 20,216 - 20,216 250,050 - 250,050 Property, plant and equipment 3,712,253 914,998 2(a) 4,627,251 Goodwill 936,869 936,869 Deferred financing charges 454 8,000 2(d) 8,454 4,899,626 922,998 5,822,624 LIABILITIES CURRENT Accounts payable and accrued liabilities 236,276 - 236,276 Distributions payable 46,582 - 46,582 Financial derivative liability 53,239 - 53,239 336,097 - 336,097 Bank debt 893,792 328,972 2(c) 1,222,764 Convertible debentures 36,850 200,000 2(d) 236,850 Financial derivative liability 28,968 - 28,968 Future income taxes 233,336 - 233,336 Asset retirement obligations 123,035 14,998 2(a) 138,033 1,652,078 543,970 2,196,048 UNITHOLDERS' EQUITY Capital 3,742,896 379,028 2(b) 4,121,924 Convertible debentures 4,495 - 4,495 Accumulated earnings 303,939 - 303,939 Accumulated distributions (803,782 ) - (803,782 ) 3,247,548 379,028 3,626,576 4,899,626 922,998 5,822,624 5 CANETIC RESOURCES TRUST PRO FORMA CONSOLIDATED STATEMENTS OF EARNINGS Six Months ended June 30, 2006 (Unaudited) (Expressed in Thousands of Dollars, Except per Trust Unit Amounts) Consolidated Canetic Hoadley BC South BC North Pro Forma Adjustments Notes Pro Forma Canetic REVENUE Petroleum and natural gas sales - net 559,332 58,587 22,608 11,558 6,673 3(b) 658,758 EXPENSES Operating and transportation 120,383 9,648 7,476 4,093 1,248 3(b) 142,848 General and administrative 19,293 199 3(b) 19,492 Interest on bank debt 20,289 127 3(b) 28,641 8,225 3(c) Interest on convertible debentures 2,116 6,500 3(h) 8,616 Unit-based compensation 18,670 18,670 Depletion, depreciation and amortization 300,490 47,519 3(d) 348,009 Accretion of asset retirement obligations 4,908 588 3(e) 5,496 Realized loss on financial derivatives 13,675 481 3(b) 14,156 Unrealized gain on financial derivatives (7,306 ) (7,306 ) 492,518 9,648 7,476 4,093 64,887 578,622 EARNINGS BEFORE TAXES 66,814 48,939 15,132 7,465 (58,214 ) 80,136 Provision for capital taxes 3,782 3,782 Recovery of future income taxes (79,038 ) (20,619 ) 3(f) (99,657 ) (75,256 ) (20,619 ) (95,875 ) NET EARNINGS 142,070 48,939 15,132 7,465 (37,595 ) 176,011 Net earnings per unit - basic (Note 3(g)) $ 0.71 $ 0.79 Net earnings per unit - diluted (Note 3(g)) $ 0.69 $ 0.75 6 CANETIC RESOURCES TRUST PRO FORMA CONSOLIDATED STATEMENTS OF EARNINGS Year ended December 31, 2005 (Unaudited) (Expressed in Thousands of Dollars, Except per Trust Unit Amounts) Consolidated Acclaim Pro Forma Consolidated StarPoint Hoadley BC South BC North Pro Forma Adjustments Notes Pro Forma Canetic REVENUE Petroleum and natural gas sales - net 624,526 565,427 98,246 58,827 20,749 (19,025 ) 3(a) 1,348,750 EXPENSES Operating and transportation 135,345 132,083 13,992 15,771 6,456 (3,299 ) 3(a) 300,348 - General and administrative 21,586 32,259 53,845 Plan of arrangement costs - 47,959 47,959 Interest on bank debt 13,752 15,237 16,449 3(c) 45,438 Interest on convertible debentures 4,357 7,509 13,000 3(h) 24,866 Unit-based compensation 27,984 10,763 38,747 Bad debt expense 6,969 6,969 Depletion, depreciation and amortization 233,693 267,326 184,812 3(d) 685,831 Accretion of asset retirement obligations 4,560 4,656 1,111 3(e) 10,327 Realized loss on financial derivatives 80,157 5,963 86,120 Unrealized loss on financial derivatives 20,635 15,677 36,312 542,069 546,401 13,992 15,771 6,456 212,073 1,336,762 EARNINGS BEFORE TAXES 82,457 19,026 84,254 43,056 14,293 (231,098 ) 11,988 Provision for capital taxes 8,036 11,295 19,331 Provision for (recovery of) future income taxes 8,573 (39,773 ) (88,095 ) 3(f) (119,295 ) 16,609 (28,478 ) (88,095 ) (99,964 ) Non-controlling interest - 1,283 (1,283 ) 3(j) - NET EARNINGS 65,848 46,221 84,254 43,056 14,293 (141,720 ) 111,952 Net earnings per unit - basic (Note 3(g)) $ 0.61 $ 0.45 $ 0.52 Net earnings per unit - diluted (Note 3(g)) $ 0.61 $ 0.44 $ 0.52 7 Canetic Resources Trust Notes to Pro Forma Consolidated Financial Statements (unaudited) As at June 30, 2006 and the Six Months then Ended and the Year Ended December 31, 2005 1. Basis of Presentation The accompanying unaudited pro forma consolidated balance sheet as at June 30, 2006 and the unaudited pro forma consolidated statements of earnings for the six months ended June 30, 2006 and for the year ended December 31, 2005 of Canetic Resources Trust ("Canetic") (the "Pro Forma Statements") have been prepared for inclusion in the short form prospectus (the "Prospectus") of Canetic related to the qualification for distribution of 18.06million subscription receipts at a price of $22.15 per subscription receipt and $200million principal amount of 6.5% Convertible Extendible Unsecured Subordinated Debentures ("Debentures") of Canetic. Each subscription receipt entitles the holder to receive one trust unit ("Unit") of Canetic. The Pro Forma Statements give effect to the following transactions: (a) On August 2, 2006 Canetic entered in a Purchase and Sale Agreement to purchase certain interests in oil and natural gas assets Hoadley, BC North and BC South assets located in Alberta and northeastern British Columbia. (b) The related distribution of the Units, issue of the Debentures and increase in debt to finance the acquisition of the Hoadley and BC South and BC North Assets. The Pro Forma Statements include the accounts of Canetic and its subsidiaries and have been prepared by management in accordance with Canadian generally accepted accounting principles ("GAAP"). The unaudited pro forma consolidated balance sheet gives effect to the transactions and assumptions described in note 2 as if they had occurred at the date of the balance sheet and the unaudited pro forma consolidated statements of earnings give effect to the transactions and assumptions described in note 3 as if they had occurred at January 1, 2005. The Pro Forma Statements may not be indicative of the results that actually would have occurred if the events reflected therein had been in effect on the dates indicated or of the results which may be obtained in the future. In preparing these Pro Forma Statements, no adjustments have been made to reflect the expected operating synergies and administrative cost savings that could result from the operations of the combined assets. Accounting policies used in the preparation of the Pro Forma Statements are in accordance with those disclosed in the 2005 audited financial statements of Acclaim Energy Trust ("Acclaim"). The Pro Forma Statements have been prepared from information derived from and should be read in conjunction with the unaudited interim consolidated financial statements of Canetic as at June 30, 2006 and for the three and six months then ended, the audited consolidated financial statements of Acclaim and StarPoint Energy Trust ("Starpoint") as at and for the year ended December 31, 2005, the unaudited pro forma consolidated statement of operations of StarPoint for the year ended December 31, 2005, and each of the unaudited schedules of revenue and expenses of the Hoadley, BC South and BC North assets for the six month period ended June 30, 2006 and each of the audited schedules of revenue and expenses for each of the years in the two year period ended December 31, 2005 of the same assets, all as incorporated by reference or included elsewhere in the Prospectus. In the opinion of management, the Pro Forma Statements include all necessary adjustments for a fair presentation of the ongoing entity in accordance with GAAP. 2. Pro Forma Consolidated Balance Sheet Assumptions and Adjustments (a) The acquisition of the Hoadley, BC South and BC North assets for a total cost of $915.0 million (including $900.0 million cost of the Acquisition (prior to considering $30.0 million of transaction costs of the offering) and $15.0million of asset retirement obligations); (b) The issuance of 18.06 million Units at a price of $22.15 per unit for net proceeds of $379.0 million (after $21 million of issue and transaction costs); (c) The increase in bank debt of $329.0 million under additional credit facilities arranged to finance a portion of the acquisition of the Hoadley, BC South and BC North assets; 8 Canetic Resources Trust Notes to Pro Forma Consolidated Financial Statements (unaudited) As at June 30, 2006 and the Six Months then Ended and the Year Ended December 31, 2005 (d) The issuance of Debentures in the principal amount $200.0 million which are assumed to finance a portion of the acquisition cost of the Hoadley, BC South and BC North assets. Issue costs of $8.0 million will be deferred and amortized. 3. Pro Forma Consolidated Statements of Earnings Assumptions and Adjustments (a) Petroleum and natural gas sales - net and operating and transportation expense in the pro forma consolidated statements of earnings for the year ended December 31, 2005 have been adjusted to take into account the revenue and expenses of the Acclaim and StarPoint assets transferred to TriStar Oil & Gas Ltd. ("TriStar") (b) An adjustment has been made to record the results of StarPoint from January 1, 2006 to closing of the Acquisition on January 5, 2006. (c) Increase in interest expense related to the decreased bank debt calculated at Canetic's average cost of borrowing of 5.0%. (d) Depletion, depreciation and amortization has been adjusted to reflect the application of the appropriate unit-of-production rate for the full cost pool allocated to Canetic based on the estimated proved petroleum and natural gas reserves after adjustments for the acquisition of the Hoadley, BC South and BC North assets, the StarPoint Assets and the asset transfer to TriStar. (e) An adjustment has been made to reflect additional accretion on the asset retirement obligation of the Hoadley, BC South and BC North assets. (f) An adjustment to future income taxes for the above adjustments, as applicable. (g) The net earnings per trust unit is based on the following number of trust units issued under the Arrangement, the exchange of exchangeable shares, and the exercise of unit-based incentive rights: December 31, 2005 Basic weighted average units outstanding of Acclaim, as reported 106,591 Units issued for Acclaim Exchangeables 430 Units issued under Acclaim Incentive Plan 2,151 109,172 Exchange ratio 0.8333 Canetic units, beginning of period 90,973 Units issued on StarPoint acquisition 106,242 Adjustment for units issued on the Hoadley, BC South and BC North assets Acquisition to assume these were issued on January1, 2005 18,060 Basic and diluted units outstanding 215,275 9 Canetic Resources Trust Notes to Pro Forma Consolidated Financial Statements (unaudited) As at June 30, 2006 and the Six Months then Ended and the Year Ended December 31, 2005 June 30, 2006 Basic weighted average units outstanding of Canetic, as reported 201,370 Adjustment to reflect units issued on StarPoint Acquisition from January1, 2006 to the Closing on January5, 2006 2,348 Adjustment for units issued on the Hoadley, BC North and BC South assets Acquisitions to assume these were issued on January 1, 2005 18,060 Basic units outstanding 221,778 Dilutive impact of RTU's, PTU's and Debentures 13,057 Diluted units outstanding 234,835 (h) Increase interest on convertible debentures at 6.5% for the assumed issuance of $200 million convertible debentures. (i) Acclaim has historically elected to not apply hedge accounting and has elected to follow the fair value accounting for all financial instruments.No adjustment has been made to the unaudited pro forma consolidated statements of earnings of Canetic for the year ended December 31, 2005 for the financial instruments that were acquired from StarPoint and which were accounted for as hedges by StarPoint in its historical financial statements.If an adjustment were required to be made, it could be significant to the unaudited Pro Forma Statements. (j) Elimination of non-controlling interest of StarPoint pursuant to the assumed conversion of StarPoint exchangeable shares on January1, 2005. 10 SCHEDULE B STARPOINT ENERGY TRUST PRO FORMA FINANCIAL STATEMENTS COMPILATION REPORT ON PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS To the Directors of Canetic Resources Inc., administrator of StarPoint Energy Trust: We have read the accompanying unaudited pro forma consolidated statement of operations for the year ended December31, 2005 and have performed the following procedures: 1. Compared the figures in the columns captioned "StarPoint Energy Trust" to the audited consolidated financial statements of StarPoint Energy Trust as at December31, 2005 and for the year then ended and found them to be in agreement. 2. Compared the figures in the columns captioned "APF Pro Forma Total" to the unaudited pro forma consolidated financial statements of APF Energy Trust as at March31, 2005 for the three months then ended and found them to be in agreement. 3. Compared the figures in the columns captioned "EnCana Assets" to the unaudited schedule of revenues, royalties and operating expenses for the EnCana Assets for the six months ended June 30, 2005 and found them to be in agreement. 4. Compared the figures in the columns captioned "Nexen Assets" to the unaudited schedule of revenues, royalties and operating expenses for the Nexen Assets for the six months ended June 30, 2005 and found them to be in agreement. 5. Made enquires of certain officials of StarPoint Energy Trust who have responsibility for financial and accounting matters about: (a) the basis for the determination of the pro forma adjustments; and (b) whether the pro forma consolidated financial statements comply as to form in all material respects with the regulatory requirements of the various Securities Commissions and similar regulatory authorities in Canada. The officials: (c) described to us the basis for determination of the pro forma adjustments; and (d) stated that the pro forma consolidated financial statements comply as to form in all material respects with the regulatory requirements of the various Securities Commissions and similar regulatory authorities in Canada. 6. Read the notes to the pro forma consolidated statement of operations and found them to be consistent with the basis described to us for determination of the pro forma adjustments. 7. Recalculated the application of the pro forma adjustments to the aggregate of the amounts in the applicable columns captioned "StarPoint Energy Trust", "EnCana Assets", "Nexen Assets" and "APF Pro Forma Total", for the year ended December31, 2005 and found the amounts in the columns captioned "StarPoint Energy Trust Pro Forma Total" to be arithmetically correct. A pro forma financial statement is based on management assumptions and adjustments which are inherently subjective. The foregoing procedures are substantially less than either an audit or a review, the objective of which is the expression of assurance with respect to management's assumptions, the pro forma adjustments, and the application of the adjustments to the historical financial information. Accordingly, we express no such assurance. The foregoing procedures would not necessarily reveal matters of significance to the pro forma consolidated statement of earnings, and we therefore make no representation about the sufficiency of the procedures for the purposes of a reader of such statement. Calgary, Alberta (Signed) "KPMG LLP" August 4, 2006 Chartered Accountants 11 STARPOINT ENERGY TRUST PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS Year ended December 31, 2005 (Unaudited) (Expressed in Thousands of Dollars, Except per Trust Unit Amounts) Pro Forma Adjustments StarPoint Energy Trust Selkirk Energy Partnership APF Pro Forma Total EnCana Assets Nexen Assets Other Notes StarPoint Energy Trust Pro Forma Total Revenue (note 2(f)) Oil and gas sales 419,300 1,390 73,191 49,277 67,468 72,144 2(a) 697,558 14,537 2(b) 251 2(g) Royalties expense, net of ARTC (87,298 ) (353 ) (13,589 ) (2,509 ) (12,949 ) (12,643 ) 2(a) (132,131 ) (2,790 ) 2(b) 332,002 1,037 59,602 46,768 54,519 71,499 565,427 Expenses Operating and transportation 79,032 199 16,301 8,461 7,106 19,202 2(a) 132,083 1,531 2(b) 251 2(g) General and administrative 9,089 1,002 3,528 - - 18,640 2(a) 32,259 Plan of arrangement costs 47,959 - 47,959 Depletion, depreciation and amortization 194,106 534 26,361 - - 22,832 2(a) 267,326 23,493 2(d) Accretion 2,751 - 620 - - 1,260 2(a) 4,656 25 2(d) Unit based compensation 11,046 - 35 - - (318 ) 2(a) 10,763 Interest and bank charges 8,281 (7 ) 1,836 - - 1,550 2(a) 15,237 3,577 2(c) Interest on convertible debentures 3,331 - 1,283 - - 1,270 2(a) 7,509 1,625 2(c) Realized loss on financial derivatives - - 2,735 - - 3,228 2(a) 5,963 Unrealized (gain) loss on financial derivatives (9,641 ) - 18,384 - - 6,934 2(a) 15,677 Bad debt expense 6,969 - 6,969 352,923 1,728 71,083 8,461 7,106 105,100 546,401 Income (loss) before income taxes and non-controlling interest (20,921 ) (691 ) (11,481 ) 38,307 47,413 (33,601 ) 19,026 Income Taxes Capital taxes 7,616 - 782 - - 1,050 2(a) 11,295 1,847 2(e) Future income tax expense (recovery) (23,354 ) - (9,892 ) - - (6,527 ) 2(a) (39,773 ) (15,738 ) (9,110 ) - - (3,630 ) (28,478 ) Non-controlling interest 1,283 - 1,283 Net income (loss) (6,466 ) (691 ) (2,371 ) 38,307 47,413 (29,971 ) 46,221 Net income (loss) per trust unit Basic (0.10 ) 0.45 Diluted (0.10 ) 0.44 See accompanying notes to pro forma consolidated financial statements. 12 STARPOINT ENERGY TRUST NOTES TO PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS For the year ended December 31, 2005 (Unaudited) (Expressed in Thousands of Dollars, Except per Trust Unit Amounts) 1.BASIS OF PRESENTATION: The accompanying unaudited pro forma consolidated statement of operations for the year ended December31, 2005 (the "pro forma financial statements") for StarPoint Energy Trust ("StarPoint") has been prepared to reflect the following: • The acquisition of the Nexen Assets ("Nexen Assets") for cash consideration of approximately $317.7 million which closed on August 9, 2005; • The acquisition of the EnCana Assets ("EnCana Assets") for cash consideration of approximately $398.0 million which closed on June 30, 2005; • The acquisition of all the issued and outstanding units of APF Energy Trust ("APF") for consideration totalling approximately $735.4 million through the issuance of 39,659,628 trust units of StarPoint ("StarPoint units") at an adjusted price of $18.54 per StarPoint unit which closed on June27, 2005; • The acquisition of all of the issued and outstanding shares of Selkirk Energy Partnership ("Selkirk") for approximately $68.5 million which closed on January28, 2005; • The issuance of $60,000,000 convertible debentures at a coupon rate of 6.5 % per annum with a conversion price of $19.75 per StarPoint unit; • The issuance of 17,800,000 StarPoint units at $18 per StarPoint unit for gross proceeds totalling approximately $320.4 million; and • The issuance of 12,000,000 StarPoint units at $18.65 per StarPoint unit for gross proceeds totalling approximately $223.8 million. The pro forma financial statements have been prepared from information derived from and should be read in conjunction with the following: 1. StarPoint's audited consolidated financial statements as at December31, 2005 and for the year then ended; 2. APF's unaudited interim consolidated financial statements as at March 31, 2005 and for the three months then ended; 3. The unaudited schedule of revenues, royalties and operating expenses for the EnCana Assets for the six months ended June 30, 2005; 4. The unaudited schedule of revenues, royalties and operating expenses for the Nexen Assets for the six months ended June30, 2005; and 5. The unaudited pro forma consolidated financial statements of APF as at March 31, 2005 and for the three months then ended. The pro forma consolidated statement of operations has been prepared by management in accordance with Canadian generally accepted accounting principles. The unaudited pro forma consolidated statement of operations gives effect to the transactions and assumptions in note2 as if they had occurred on January 1, 2005. The pro forma consolidated statement of operations may not be indicative of the results that actually would have occurred if the events reflected therein had been in effect on the dates indicated or of the results which may be obtained in the future. In preparing this pro forma consolidated statement of operations, no adjustments have been made to reflect the expected operating 13 STARPOINT ENERGY TRUST NOTES TO PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS For the year ended December 31, 2005 (Unaudited) (Expressed in Thousands of Dollars, Except per Trust Unit Amounts) synergies and administrative cost savings that could result from the combining of the operations of StarPoint and the acquired entities. Accounting policies used in the preparation of the pro forma consolidated statement of operations are in accordance with those disclosed in StarPoint's audited consolidated financial statements as at December31, 2005 and for the year then ended. In the opinion of management of StarPoint, the pro forma consolidated statement of operations includes all of the necessary adjustments for the fair presentation of StarPoint. 2.STATEMENT OF OPERATIONS ADJUSTMENTS: The unaudited consolidated pro forma statement of operations for the nine months ended September 30, 2005 gives effect to the following assumptions and adjustments as if they occurred on January 1, 2005: (a) StarPoint acquired APF on June 27, 2005. The pro forma consolidated statement of operations has been adjusted to incorporate the unaudited results from April 1, 2005 to June 26, 2005. (b) StarPoint acquired the Nexen Assets on August 9, 2005. The pro forma consolidated statement of operations has been adjusted to incorporate the unaudited results from July 1, 2005 to August 8, 2005. (c) Interest expense has been adjusted to give effect to the cash portion of the consideration paid on the acquisitions of Selkirk, the EnCana Assets, the Nexen Assets and the interest on the issuance of the APF and StarPoint convertible debentures less the proceeds received from the equity issues and the convertible debenture issue. Accretion of the equity component of the convertible debenture issue has been adjusted to give effect to the issuance of the convertible debentures. (d) Depreciation, depletion and accretion have been adjusted to reflect the application of the appropriate unit-of-production rate for the full cost pool allocated to StarPoint based on the estimated proved petroleum and natural gas reserves after adjustments for all acquisitions. (e) Capital taxes have been adjusted to reflect the increased size of StarPoint after the completion of the acquisitions. The pro forma consolidated statement of operations has been adjusted to reflect the elimination of current income taxes which will be eliminated under the Trust structure. The future income tax provision reflects the tax impact of the pro forma adjustments in the pro forma consolidated statement of operations. (f) StarPoint acquired Selkirk on January 28, 2005. The pro forma consolidated statement of operations has been adjusted to incorporate the unaudited operating results for the period from January 1, 2005 to January 27, 2005. (g) Oil and gas sales have been adjusted to reclassify transportation costs. 14 STARPOINT ENERGY TRUST NOTES TO PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS For the year ended December 31, 2005 (Unaudited) (Expressed in Thousands of Dollars, Except per Trust Unit Amounts) (h) The net income per StarPoint unit and exchangeable share has been based on the following historical weighted average number of shares of StarPoint adjusted as follows: Year ended December 31, 2005 Weighted average StarPoint units and exchangeable shares 63,923,000 Adjustment for units issues on acquisition of APF and equity issued to assume these were issued at the beginning of the year 37,548,000 Weighted average StarPoint units and exchangeable shares 101,471,000 Allocated as follows: StarPoint units 99,546,000 Exchangeable shares 1,925,000 15 SCHEDULE C Hoadley Assets Owned by Samson Canada Ltd. Schedule of Revenue and Expenses December 31, 2005 and 2004 16 PricewaterhouseCoopers LLP Two Warren Place 6120 South Yale Avenue, Suite 1850 Tulsa OK 74136 Telephone (918) 524 1200 Facsimile (918) 524 1300 May 15, 2006 Auditors' Report To the Directors of Samson Investment Company We have audited the schedule of revenue and expenses for the years ended December 31, 2005 and 2004 for the Hoadley Assets owned by Samson Canada Ltd. This financial information is the responsibility of management. Our responsibility is to express an opinion on this financial information based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards. Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial information is free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial information. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial information presentation. In our opinion, the schedule of revenue and expenses present fairly, in all material respects, the revenues, royalties and operating expenses for the Hoadley Assets owned by Samson Canada Ltd. for the years ended December 31, 2005 and 2004 in accordance with the basis of accounting disclosed in Note 1. "PricewaterhouseCoopers LLP" Tulsa, Oklahoma 17 Hoadley Assets Samson Canada Ltd. Schedule of Revenue and Expenses December 31, 2005 and 2004 Year ended December 31, Six Months ended June 30, (in thousands of Canadian dollars) 2005 2004 2006 2005 Revenue 122,195 91,637 75,718 47,250 Royalties (23,949 ) (19,785 ) (17,131 ) (9,182 ) 98,246 71,852 58,587 38,068 Operating expenses 13,992 15,094 9,648 6,568 Excess of revenue over operating expenses 84,254 56,758 48,939 31,500 18 Hoadley Assets Samson Canada Ltd. Notes to Schedule of Revenue and Expenses December 31, 2005 and 2004 (in thousands of Canadian dollars) 1. Basis of Presentation The Schedule of Revenue and Expenses (the "Schedule") has been prepared by management of Samson Canada Ltd. and includes the operating results for 2005 and 2004 relating only to the Hoadley Assets which Samson Canada Ltd. owned a working interest as of December 31, 2005. Hoadley Assets sold prior to December 31, 2005 are not included in the operating results. The results have been recorded on an accrual basis. The Hoadley Assets consist of crude oil and natural gas assets which have been offered for sale and are located in Central and South Alberta (Carbon, Cessford, Ferrybank, Gilby, Hoadley EDMN/HSCN, Hoadley Edmonton, Hoadley HSCN, Hoadley Minors, Homeglen Rimbey, Medicine River, Mikwan, Oyen, Pembina, Provost, Sedalia, Stry, Westerose, Westerose South, Willesden Green, and Wilson Creek). The Schedule includes only those revenues, royalties and operating expenses that are directly related to the Hoadley Assets and does include any provision for depletion, depreciation, accretion, asset retirement obligations, future capital costs, impairment of unevaluated properties, general and administrative costs, interest or income taxes for these assets as these amounts are based on the consolidated operation of Samson Canada Ltd. of which these properties form only a part. 2. Significant Accounting Policies Revenue Revenue for the sale of petroleum and natural gas is recognized based on volumes delivered to customers at contractual delivery points and rates. The costs associated with the delivery, including operating and maintenance costs, transportation, and production-based royalty expenses are recognized in the same period in which the related revenue is earned and recorded. Royalty Royalties are recorded at the time the product is produced and sold. Royalties are calculated in accordance with the applicable regulations and/or the terms of the individual royalty agreements. Gas crown royalties are based on the Alberta Government posted reference prices. Oil crown royalties are taken in kind by the Government of Alberta. The annual adjustment relating to gas cost allowance is recorded when received. Operating Expenses Operating expenses include amounts related to the extraction of product to the surface, gathering, transportation, field processing, plant turnaround, workovers, treating, field storage, and allowable operating overhead recoveries as established by Samson Canada Ltd. 19 SCHEDULE D BC South Assets Owned by Samson Canada Ltd. Schedule of Revenue and Expenses December 31, 2005 and 2004 20 PricewaterhouseCoopers LLP Two Warren Place 6120 South Yale Avenue, Suite 1850 Tulsa OK 74136 Telephone (918) 524 1200 Facsimile (918) 524 1300 May 15, 2006 Auditors' Report To the Directors of Samson Investment Company We have audited the schedule of revenue and expenses for the years ended December 31, 2005 and 2004 for the BC South Assets owned by Samson Canada Ltd. This financial information is the responsibility of management. Our responsibility is to express an opinion on this financial information based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards. Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial information is free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial information. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial information presentation. In our opinion, the schedule of revenue and expenses present fairly, in all material respects, the revenues, royalties and operating expenses for the BC South Assets owned by Samson Canada Ltd. for the years ended December 31, 2005 and 2004 in accordance with the basis of accounting disclosed in Note 1. "PricewaterhouseCoopers LLP" Tulsa, Oklahoma 21 BC South Assets Samson Canada Ltd. Schedule of Revenue and Expenses December 31, 2005 and 2004 Year ended December 31, Six Months ended June 30, (in thousands of Canadian dollars) 2005 2004 2006 2005 Revenue 74,823 58,886 28,667 31,219 Royalties (15,996 ) (11,724 ) (6,059 ) (6,344 ) 58,827 47,162 22,608 24,875 Operating expenses 15,771 15,606 7,476 8,213 Excess of revenue over operating expenses 43,056 31,556 15,132 16,662 22 BC South Assets Samson Canada Ltd. Notes to Schedule of Revenue and Expenses December 31, 2005 and 2004 (in thousands of Canadian dollars) 1. Basis of Presentation The Schedule of Revenue and Expenses (the "Schedule") has been prepared by management of Samson Canada Ltd. and includes the operating results for 2005 and 2004 relating only to the BC South Assets which Samson Canada Ltd. owned a working interest as of December 31, 2005. BC South Assets sold prior to December 31, 2005 are not included in the operating results. The results have been recorded on an accrual basis. The BC South Assets consist of crude oil and natural gas assets which have been offered for sale and are located in Southern British Columbia (BC South Minors, Bear Flat, Fort St. John, Monias, Oak, Rigel, Stoddart, and Wilder). The Schedule includes only those revenues, royalties and operating expenses that are directly related to the BC South Assets and does include any provision for depletion, depreciation, accretion, asset retirement obligations, future capital costs, impairment of unevaluated properties, general and administrative costs, interest or income taxes for these assets as these amounts are based on the consolidated operation of Samson Canada Ltd. of which these properties form only a part. 2. Significant Accounting Policies Revenue Revenue for the sale of petroleum and natural gas is recognized based on volumes delivered to customers at contractual delivery points and rates. The costs associated with the delivery, including operating and maintenance costs, transportation, and production-based royalty expenses are recognized in the same period in which the related revenue is earned and recorded. Royalty Royalties are recorded at the time the product is produced and sold. Royalties are calculated in accordance with the applicable regulations and/or the terms of the individual royalty agreements. Gas crown royalties are based on the British Columbia Government posted reference prices. Oil crown royalties are based on the net weighted average selling price by the producer. Gas crown royalties are reduced by a producer cost of service allowance. Operating Expenses Operating expenses include amounts related to the extraction of product to the surface, gathering, transportation, field processing, plant turnaround, workovers, treating, field storage, and allowable operating overhead recoveries as established by Samson Canada Ltd. 23 SCHEDULE E BC North Assets Owned by Samson Canada Ltd. Schedule of Revenue and Expenses December 31, 2005 and 2004 24 PricewaterhouseCoopers LLP Two Warren Place 6120 South Yale Avenue, Suite 1850 Tulsa OK 74136 Telephone (918) 524 1200 Facsimile (918) 524 1300 May 15, 2006 Auditors' Report To the Directors of Samson Investment Company We have audited the schedule of revenue and expenses for the years ended December 31, 2005 and 2004 for the BC North Assets owned by Samson Canada Ltd. This financial information is the responsibility of management. Our responsibility is to express an opinion on this financial information based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards. Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial information is free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial information. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial information presentation. In our opinion, the schedule of revenue and expenses present fairly, in all material respects, the revenues, royalties and operating expenses for the BC North Assets owned by Samson Canada Ltd. for the years ended December 31, 2005 and 2004 in accordance with the basis of accounting disclosed in Note 1. "PricewaterhouseCoopers LLP" Tulsa, Oklahoma 25 BC North Assets Samson Canada Ltd. Schedule of Revenue and Expenses December 31, 2005 and 2004 Year ended December 31, Six Months ended June 30, (in thousands of Canadian dollars) 2005 2004 2006 2005 Revenue 26,842 22,278 14,886 9,523 Royalties (6,093 ) (4,952 ) (3,328 ) (2,152 ) 20,749 17,326 11,558 7,371 Operating expenses 6,456 7,000 4,093 3,108 Excess of revenue over operating expenses 14,293 10,326 7,465 4,263 26 BC North Assets Samson Canada Ltd. Notes to Schedule of Revenue and Expenses December 31, 2005 and 2004 (in thousands of Canadian dollars) 1. Basis of Presentation The Schedule of Revenue and Expenses (the "Schedule") has been prepared by management of Samson Canada Ltd. and includes the operating results for 2005 and 2004 relating only to the BC North Assets which Samson Canada Ltd. owned a working interest as of December 31, 2005. BC North Assets sold prior to December 31, 2005 are not included in the operating results. The results have been recorded on an accrual basis. The BC North Assets consist of crude oil and natural gas assets which have been offered for sale and are located in Northern British Columbia (Rigel, BC North Minors, Buick Creek, Buick Creek West, and Fireweed). The Schedule includes only those revenues, royalties and operating expenses that are directly related to the BC North Assets and does include any provision for depletion, depreciation, accretion, asset retirement obligations, future capital costs, impairment of unevaluated properties, general and administrative costs, interest or income taxes for these assets as these amounts are based on the consolidated operation of Samson Canada Ltd. of which these properties form only a part. 2. Significant Accounting Policies Revenue Revenue for the sale of petroleum and natural gas is recognized based on volumes delivered to customers at contractual delivery points and rates. The costs associated with the delivery, including operating and maintenance costs, transportation, and production-based royalty expenses are recognized in the same period in which the related revenue is earned and recorded. Royalty Royalties are recorded at the time the product is produced and sold. Royalties are calculated in accordance with the applicable regulations and/or the terms of the individual royalty agreements. Gas crown royalties are based on the British Columbia Government posted reference prices. Oil crown royalties are based on the net weighted average selling price by the producer. Gas crown royalties are reduced by a producer cost of service allowance. Operating Expenses Operating expenses include amounts related to the extraction of product to the surface, gathering, transportation, field processing, plant turnaround, workovers, treating, field storage, and allowable operating overhead recoveries as established by Samson Canada Ltd. 27
